SHIPMAN, District Judge.
No action can be maintained against an executor or administrator, founded on a debt due from the estate of the deceased, unless he has been duly qualified by a probate tribunal in the state and county where the suit is brought. Vaughan v. Northup, 15 Pet. [40 U. S.] 1, 6; Story, Confi. Laws, § 513; Williams v. Storrs, 6 Johns. Ch. 353; Kerr v. Moon, 9 Wheat. [22 U. S.] 505; Peale v. Phipps, 14 How. [55 U. S.] 368. The facts in this case are a complete answer to any suit against the defendants in the character in which they are sued, founded on the cause of action here involved, and are, therefore, a bar to this suit.
There must be a judgment for the defendants, but without costs.